
QuickLinks -- Click here to rapidly navigate through this document

REDACTED

[**] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.


BLOOD SCREENING

HIV PROBE LICENSE AGREEMENT

between

CHIRON CORPORATION

F. HOFFMANN-LA ROCHE LTD.

and

ROCHE MOLECULAR SYSTEMS, INC.


--------------------------------------------------------------------------------




BLOOD SCREENING HIV PROBE LICENSE AGREEMENT
TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

RECITALS   3
ARTICLE 1: DEFINITIONS
 
3
ARTICLE 2: LICENSE AND OPTION GRANTS
 
7
ARTICLE 3: PAYMENTS, ROYALTIES
 
9
ARTICLE 4: RECORDS AND REPORTS
 
9
ARTICLE 5: OTHER ACTIONS
 
12
ARTICLE 6: REPRESENTATIONS AND WARRANTIES
 
12
ARTICLE 7: TERM AND TERMINATION
 
13
ARTICLE 8: CONFIDENTIALITY
 
15
ARTICLE 9: INDEMNITY
 
16
ARTICLE 10: ALTERNATIVE DISPUTE RESOLUTION
 
16
ARTICLE 11: MISCELLANEOUS
 
18
ARTICLE 12: FIELD RESTRICTIONS AND OTHER COVENANTS
 
20
ARTICLE 13: INFRINGEMENT BY THIRD PARTIES
 
21
ARTICLE 14: EUROPEAN COMMUNITY PROVISIONS
 
22
EXHIBIT A: COMPENSATION TO CHIRON
 
 
EXHIBIT B: CHIRON PATENT LIST
 
 
EXHIBIT C: ROCHE PATENT LIST
 
 
EXHIBIT D: CHIRON LICENSED PRODUCTS
 
 
EXHIBIT E: FORM OF REPORT
 
 
EXHIBIT F: EXISTING LICENSES
 
 
EXHIBIT G: REGIONS
 
 

2

--------------------------------------------------------------------------------




BLOOD SCREENING HIV PROBE LICENSE AGREEMENT


    This agreement (hereinafter "Agreement") is made by and between CHIRON
CORPORATION, a Delaware corporation, of 4560 Horton Street, Emeryville,
California 94608 (hereinafter referred to as "CHIRON"), F. HOFFMANN-LA
ROCHE LTD., a Swiss corporation, of Grenzacherstrasse 124, Basel, Switzerland
(hereinafter referred to as "ROCHE PARENT"), and ROCHE MOLECULAR SYSTEMS, INC.,
a Delaware corporation, of 1145 Atlantic Avenue, Suite 100, Alameda, California
94501 (hereinafter referred to as "RMS" and collectively with ROCHE PARENT,
"ROCHE").


BACKGROUND


    WHEREAS, CHIRON and ROCHE currently own or control certain patent rights
relating to the human immunodeficiency virus ("HIV"), as defined below.

    WHEREAS, CHIRON and ROCHE entered into that certain Settlement Agreement
dated as of October 10, 2000 (the "Settlement Agreement") pertaining to the
settlement of the certain litigation matters described therein.

    WHEREAS, in consideration of and subject to the execution and delivery of
the Settlement Agreement, CHIRON granted licenses to ROCHE under certain patent
rights relating to HIV for use in assays for the detection of nucleic acid
sequences for use in Blood Screening, subject to certain geographic and time
limitations, under that certain Blood Screening HCV/HIV Probe License Agreement
dated as of October 10, 2000 (the "Interim Agreement").

    WHEREAS, CHIRON and ROCHE now desire to enter into a long term, worldwide
collaboration in Blood Screening, superceding the terms and conditions of the
Interim Agreement, all on the terms and conditions set forth herein.

    NOW, THEREFORE, in consideration of the above provisions and the mutual
covenants contained herein, CHIRON and ROCHE hereby agree as follows:


ARTICLE 1
DEFINITIONS


    In this Agreement the following words and phrases shall have the following
meanings:

    1.1 "ADR" means Alternative Dispute Resolution in accordance with
Article 10.

    1.2 "Affiliate" means an entity that directly, or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with, a specified entity. For the purposes of this definition, "control"
(including with correlative meanings, the terms "controlling", "controlled by"
and "under common control with"), as applied to any entity, means: (a) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that entity, whether through the
ownership of voting securities or by contract or otherwise; or (b) the ownership
of at least fifty percent (50%) of the voting securities of that entity.
Notwithstanding anything to the contrary contained herein, "Affiliate" shall not
include, in the case of CHIRON, Novartis AG or any Affiliate of Novartis AG,
unless Novartis shall have acquired direct control of a majority of the Board of
Directors of CHIRON. Notwithstanding anything to the contrary contained herein,
"Affiliate" shall not include, in the case of ROCHE, Genentech Inc. or any
Affiliate of Genentech Inc., nor Laboratory Corporation of America Holdings or
any Affiliate of Laboratory Corporation of America Holdings.

    1.3 "Authorized Distributor" means a bona fide, unaffiliated distributor,
but excluding any entity which is a Major IVD Manufacturer (as defined below)
that is not licensed in the Field (as defined below) under one or more of the
CHIRON Licensed Patents (as defined below) or is affiliated with, or directly or
indirectly controlled by, such a Major IVD Manufacturer, except to the extent
that such unlicensed Major IVD Manufacturer or its Affiliates distributes CHIRON
Licensed Products for

3

--------------------------------------------------------------------------------

ROCHE or its Affiliates on a local country basis and in the same manner in which
it distributes other diagnostic products for ROCHE or its Affiliates and ROCHE
and its Affiliates are not otherwise selling CHIRON Licensed Products in such
country.

    1.4 "Blood Screening" means the commercial use of products that detect
nucleic acid sequences(s) for: (a) the screening of blood, plasma or blood
components intended for transfusion; and (b) confirmatory or supplemental
testing of the same samples otherwise screened for purposes described in
Section 1.4(a).

    1.5 "Calendar Quarter" means the three (3) month period beginning January 1,
April 1, July 1 or October 1.

    1.6 "Calendar Year" means January 1 through December 31.

    1.7 "CHIRON Future HIV Sequence Patent Rights" means any and all Valid
Claims Directed to HIV of United States and foreign patents and patent
applications: (a) which are based upon inventions conceived or rights acquired
[**] (as defined below); (b) are not CHIRON Licensed Patents (as defined below);
(c) which claim HIV nucleic acid sequence(s) or a method to use (other than in
the manufacture of peptides) or detect such sequences specifically; (d) which
are owned by, licensed to or otherwise controlled by CHIRON or its Affiliates,
with rights to license or sublicense; and (e) with respect to which CHIRON has
the right to grant the option provided for in Section 2.4 of this Agreement. For
purposes of this Agreement, an invention will be deemed to have been conceived
if there is a patent, patent application, written invention disclosure statement
or other tangible document (whether or not witnessed) describing such invention.

    1.8 "CHIRON Licensed Patents" means Valid Claims Directed to HIV which cover
the manufacture, use, sale, offer for sale or importation of a Products that are
contained within any of the following: (a) the patents and applications
identified in Exhibit B and any continuation, continuation-in-part and
divisional applications therefrom; (b) any reissued or reexamined patents
obtained from such patents and applications; (c) all foreign counterparts of
such patents and applications; and (d) all future patents and applications which
are based on inventions conceived by CHIRON or its Affiliates on or before the
Effective Date.

    1.9 "CHIRON Licensed Products" means Products which are used by, or for, or
sold to an End User under circumstances, and in jurisdictions, such that in the
absence of the license granted under Section 2.1 such use or sale would
constitute an infringement of a Valid Claim of the CHIRON Licensed Patents,
including without limitation the Products identified in Exhibit D, as modified
from time to time by mutual agreement of the parties or as determined in
accordance with Section 5.2.

    1.10 "CHIRON Non-HCV/HIV Analyte Patent Rights" means any and all Valid
Claims of U.S. and foreign patents and patent applications: (a) which claim any
nucleic acid sequence(s) or transmissible disease-causing agent(s), other than
HCV or HIV; (b) which is a blood borne, infectious disease or virus to the
extent such Valid Claims cover the detection of any nucleic acid sequence(s) or
transmissible disease-causing agent(s) of such infectious disease or virus;
(c) which are owned by, licensed to or otherwise controlled by CHIRON or its
Affiliates, with right to license or sublicense; and (d) with respect to which
CHIRON has the right to grant the option provided for in Section 2.4 of this
Agreement.

    1.11 "CHIRON Optioned Rights" means the CHIRON Future HIV Sequence Patent
Rights and the CHIRON Non-HCV/HIV Analyte Patent Rights.

    1.12 "Directed to HIV" means that the claim or technology in question is
directed to methods, compositions, reagents or kits specifically for use in
nucleic acid-based diagnostic assays for the detection of HIV nucleic acid
sequence(s), or specifically for use in the manufacture of any compositions or
reagents for use in, or manufacture of nucleic acid-based diagnostic assays for

4

--------------------------------------------------------------------------------

detection of HIV nucleic acid sequence(s) (excluding, for example, PCR claims
and technology and other methods for detection of nucleic acid sequence(s)
generally which involve nucleic acid amplification). The terminology
"specifically for use" as used in this Section 1.12, is intended to exclude
inventions suitable for use with viruses or analytes other than HIV (including
by way of example and not by way of limitation, inventions relating to PCR, or
assay formats, improved expression systems, detectable labels, instrumentation,
packaging and the like), which shall not be considered "specifically for use" in
HIV detection as contemplated by this Section 1.12 and shall therefore not be
considered as "Directed to HIV" hereunder.

    1.13 "Earned Royalty" and "Earned Royalty Amount" shall have the meanings
specified in Paragraph 1 of Exhibit A.

    1.14 "Effective Date" means [**].

    1.15 "End User" means a person or entity who is a final purchaser of a
Product, and whose use of a Product results in the Product's consumption,
operation, destruction or loss of activity.

    1.16 "Existing End Users" means as of May 1, 2001, those End Users for which
ROCHE has been selling and continues to sell a commercially significant volume
of the Products required by such End Users for Blood Screening use; provided
however, that "Existing End Users" shall not include any End User located in
[**] or the [**].

    1.17 "Field" means Blood Screening and Plasma Fractionation.

    1.18 "Foundational Patents" means the CHIRON Licensed Patents identified in
Exhibit B which are stated therein to be Foundational Patents.

    1.19 "HIV" means any viral isolate of the human immunodeficiency virus
classified as HIV by the International Committee on the Taxonomy of Viruses (or
any body that replaces such Committee) or any subtype of such isolate and
further includes any isolate that is at least forty percent (40%) homologous to
any such isolate and of the same genomic type and substantially the same genomic
organization, any isolate that has a genome that either hybridizes to or is
substantially identical to any such isolate or its compliment, and any defective
or modified form of any of the above isolates.

    1.20 "HIV Diagnostics Agreement" means that certain HIV Probe License
Agreement between CHIRON and ROCHE, dated as of October 10, 2000, as amended
from time to time.

    1.21 "Infringing Third Party Sales" means (a) as to Blood Screening, sales
by a Major IVD Manufacturer of Products for use in Blood Screening, and (b) as
to Plasma Fractionation, sales or use by any third party for use in Plasma
Fractionation, which in either case: (i) infringe one or more of the CHIRON
Licensed Patents, or (b) as to which a license under one or more of the CHIRON
Licensed Patents has been granted, but as to which the licensee is not paying
royalties thereunder.

    1.22 "Interim Agreement" means the Blood Screening HCV/HIV Probe License
Agreement by and between CHIRON and ROCHE dated as of October 10, 2000, as
amended from time to time.

    1.23 "In Vitro Diagnostics" means the commercial use of products that detect
nucleic acid sequence(s) of HIV in individual human specimens, including the use
of such products for diagnosis, prognosis, monitoring or classification
purposes, including without limitation use for Transplantation but specifically
excluding use for Blood Screening and Plasma Fractionation.

    1.24 "Licensed/Optioned Patents" means the CHIRON Licensed Patents and the
ROCHE Optioned Patents.

    1.25 "Major IVD Manufacturer" means a commercial entity (and its Affiliates)
that manufactures, sells and engages in other commercial activities with respect
to In Vitro Diagnostic products and has a significant marketing presence in one
or more Regions. Major IVD Manufacturers include Abbott,

5

--------------------------------------------------------------------------------

Bayer, Johnson & Johnson, Pasteur, Sanofi, Dade Behring, Organon Teknika, Becton
Dickinson, bioMerieux, BioRad, Fujirebio, Beckman Coulter, Visible Genetics,
Innogenetics, and PE Corporation and each of their successors and assigns and
any other entity which commands in the future at least an equivalent presence as
measured by total product sales as do any of the foregoing entities as of the
Effective Date in such Region.

    1.26 "PCR" means polymerase chain reaction technology.

    1.27 "Plasma Fractionation" means the commercial use of products that detect
nucleic acid sequence(s) for the screening of plasma or blood components
intended for use in blood products (e.g., without limitation, immunoglobulins).

    1.28 "Product(s)" means reagents, compositions or kits suitable for use in
the Field.

    1.29 "Region" means one of the four (4) regions set forth on Exhibit G, as
modified from time to time in accordance with Paragraph 1(e) of Exhibit A.

    1.30 "Release Screening" means, as to Plasma Fractionation only, the quality
control testing of plasma samples that have previously been screened for the
presence of HIV using (a) a CHIRON Licensed Product for which at least the
applicable Earned Royalty Amount has been paid, (b) any other Product for the
detection of HIV licensed by CHIRON for sale or use in Plasma Fractionation or
(c) a Product sold or used by CHIRON for the detection of HIV.

    1.31 "ROCHE Future HIV Sequence Patent Rights" means any and all Valid
Claims Directed to HIV of United States and foreign patents and patent
applications: (a) which are based on inventions conceived or rights acquired
[**]; (b) are not ROCHE Optioned Patents (as defined below); (c) which claim HIV
nucleic acid sequence(s) or a method to use (other than in the manufacture of
peptides) or detect such sequences specifically; (d) which are owned by,
licensed to or otherwise controlled by ROCHE or its Affiliate, with rights to
license or sublicense; and (e) with respect to which ROCHE has the right to
grant the option provided for in Section 2.5 of this Agreement. For purposes of
this Agreement, an invention will be deemed to have been conceived if there is a
patent, patent application, written invention disclosure statement or other
tangible document (whether or not witnessed) describing such invention.

    1.32 "ROCHE Non-HCV/HIV Analyte Patent Rights" means any and all Valid
Claims of U.S. and foreign patents and patent applications: (a) which claim any
nucleic acid sequence(s) or transmissible disease-causing agent(s), other than
HCV or HIV; (b) which is a blood borne, infectious disease or virus to the
extent such Valid Claims cover the detection of any nucleic acid sequence(s) or
transmissible disease-causing agent(s) of such infectious disease or virus;
(c) which are owned by, licensed to or otherwise controlled by ROCHE or its
Affiliates, with right to license or sublicense; and (d) with respect to which
ROCHE has the right to grant the option provided for in Section 2.5 of this
Agreement.

    1.33 "ROCHE Optioned Patents" means: (a) the patents and applications
identified in Exhibit C and any continuation, continuation-in-part and
divisional applications therefrom; (b) any reissued or reexamined patents
obtained from such patents and applications; (c) all foreign counterparts of
such patents and applications; and (d) all future patents and applications which
are based on inventions conceived by ROCHE or its Affiliates on or before the
Effective Date, to the extent the items described in clauses (a) through (d) of
this Section 1.33 contain a Valid Claim Directed to HIV which covers the
manufacture, use, sale, offer for sale or importation of a product in the Field
or in Transplantation.

    1.34 "ROCHE Optioned Product" means a Product which is manufactured, used,
offered for sale, imported or sold under circumstances which would, in the
absence of the license for which an option is

6

--------------------------------------------------------------------------------

granted under Section 2.3, constitute an infringement of a Valid Claim of the
ROCHE Optioned Patents.

    1.35 "ROCHE Optioned Rights" means the ROCHE Future HIV Sequence Patent
Rights and the ROCHE Non-HCV/HIV Analyte Patent Rights.

    1.36 "Transplantation" means the commercial use of products that detect
nucleic acid sequences for the screening of any biological materials intended
for transfusion or transplantation, in each case from any donor, including
autologous donors, other than the transfusion or transplantation of blood or its
derivatives, components or replacements.

    1.37 "Units" means the number of individual donations of blood, plasma or
other blood components that are tested for Blood Screening by End Users through
the use of a CHIRON Licensed Product. In the event that ROCHE or its Affiliates
perform assays for commercial purposes utilizing CHIRON Licensed Product, Units
shall include the number of individual donations of blood, plasma or other blood
components that are so tested by ROCHE or its Affiliates. Notwithstanding the
foregoing, Units shall not include those CHIRON Licensed Products used by or for
End Users at no charge by ROCHE for (A) reasonable quantities of quality control
or evaluation testing or (B) replacement of defective goods.

    1.38 "Valid Claim" means a claim in any issued, active, unexpired patent
which has not been withdrawn, cancelled, lapsed or disclaimed, or held
unpatentable, invalid or permanently unenforceable by a non-appealed or
nonappealable final decision by a court or other appropriate body of competent
jurisdiction. The scope of a Valid Claim shall be limited to its terms as
defined by any such court or decision-making body of competent jurisdiction in a
nonappealable or non-appealed final decision.


ARTICLE 2
LICENSE AND OPTION GRANTS


    2.1 CHIRON Grants. Subject to the terms and conditions of this Agreement,
CHIRON hereby grants to ROCHE and its Affiliates, so long as they remain
Affiliates of ROCHE, a worldwide, nonexclusive license, without the right to
sublicense except to have made or to conduct research, under the CHIRON Licensed
Patents to research, develop, make, have made, import, use, offer for sale and
sell CHIRON Licensed Products for use in the Field. CHIRON covenants not to sue
any End User of a CHIRON Licensed Product (with respect to which ROCHE has
performed all of its material obligations under this Agreement) to the extent of
activities in the Field or otherwise permitted under this Agreement. Conversely
no immunity from suit shall apply to End User activities in In Vitro
Diagnostics, except as provided in the HIV Diagnostics Agreement, or otherwise
outside of the Field. Subject to Paragraph 4 of Exhibit A, CHIRON retains the
nonexclusive right to practice and to grant licenses under the CHIRON Licensed
Patents to make, have made, use, import, offer for sale and sell any Products in
the Field and all rights outside of the Field.

    2.2 Exclusion from CHIRON License. ROCHE acknowledges that neither ROCHE nor
its Affiliates are licensed under this Agreement to perform research or to
develop any product other than a CHIRON Licensed Product.

    2.3 ROCHE Optioned Patents. Subject to the terms and conditions of this
Agreement, ROCHE hereby grants to CHIRON and its Affiliates, so long as they
remain Affiliates of CHIRON, an option to enter into a worldwide, non-exclusive
license, with no right to sublicense except to have made or to conduct research,
under ROCHE Optioned Patents to research, develop, make, have made, import, use,
offer for sale and sell ROCHE Optioned Products for use in the Field and in
Transplantation. [**]

    2.4 CHIRON Optioned Rights. CHIRON grants to ROCHE a nonexclusive option to
obtain one or more nonexclusive, worldwide licenses, or sublicenses, as the case
may be, with a right to sublicense to ROCHE Affiliates only, under the CHIRON
Optioned Rights, to make, have made, use, import, offer

7

--------------------------------------------------------------------------------

for sale and sell CHIRON Licensed Products and/or products in the Field and in
Transplantation (including as to CHIRON Non-HCV/HIV Analyte Patent Rights
products for the detection of other transmissible disease-causing agents). [**]

    2.5 ROCHE Optioned Rights. ROCHE grants to CHIRON a nonexclusive option to
obtain one or more nonexclusive, worldwide licenses, or sublicenses, as the case
may be, with a right to sublicense to CHIRON Affiliates only, under the ROCHE
Optioned Rights, to make, have made, use, import, offer for sale and sell
products in the Field and in Transplantation (including as to ROCHE Non-HCV/HIV
Analyte Patent Rights products for the detection of other transmissible
disease-causing agents). [**]

    2.6 Option Terms. As to any Valid Claim(s) included within CHIRON Optioned
Rights or ROCHE Optioned Rights, the options set forth in Sections 2.4 and 2.5
may be exercised at any time [**] during the life of such patent(s), by written
notice from the option grantee to the option grantor identifying the patent(s)
under which the grantee wishes to obtain a license; [**] The terms of such
license agreement will be subject to the following:

    (b) [**]

    (b) [**]

    (c) [**]

    (d) The licensee will be able to terminate the license agreement at any time
by giving the licensor prior written notice;

    (e) The licensee will not have any right of enforcement, and will not
receive from the licensor any warranty of validity or noninfringement; provided,
however, the licensor shall disclose to the licensee prior to entering into such
license, any knowledge it has of any pending or written threatened claim that is
material to any challenge of validity or enforceability, except to the extent
that such disclosure is subject to an obligation of confidentiality, protective
order or legal privilege; and

    (f)  [**]

    2.7 Need for Option. CHIRON may, at any time hereunder, provide written
notification to ROCHE that certain products being sold or used by ROCHE are
believed by CHIRON to be covered by one or more Valid Claims of a patent
included within CHIRON Optioned Rights not licensed to ROCHE. In the event ROCHE
does not, [**] of receipt of such notification, exercise the relevant option
provided for under Section 2.4 to obtain a license under such CHIRON Optioned
Right, then CHIRON and ROCHE shall promptly thereafter confer in good faith to
discuss their respective positions concerning whether such products being sold
or used by ROCHE are covered by a Valid Claim of the patent in question. [**]
within ninety (90) days following the above-mentioned notification, [**].

    2.8 Option Exercise. [**]

    2.9 Effect on Option by Termination. Termination of this Agreement pursuant
to Article 7 shall terminate the provisions of Sections 2.3 to 2.9; provided,
however, that if at the time of such termination or, if prior notification is
required under Section 7.3, then if immediately prior to the effective date of
termination set forth in such notification: (a) a license agreement arising out
of the options granted under Section 2.3, 2.4 or 2.5 is in effect, such license
shall survive such termination under Article 7 and shall remain in effect in
accordance with its terms; or (b) a party has properly exercised an option
pursuant to Section 2.3, 2.4 or 2.5 and is proceeding in good faith to negotiate
a license agreement thereunder, the parties shall complete such negotiations in
good faith.

    2.10 Third Party Patents. Each party shall use reasonable commercial efforts
to acquire the right to grant the options provided in Sections 2.4 and 2.5 when
it acquires rights under patents of third parties.

8

--------------------------------------------------------------------------------


ARTICLE 3
PAYMENTS, ROYALTIES


    With respect to all Units, ROCHE shall make payments to CHIRON as set forth
in Exhibit A. For the avoidance of doubt, payments are due CHIRON only with
respect to [**]


ARTICLE 4
RECORDS AND REPORTS


    4.1 Units Data. ROCHE shall use commercially reasonable efforts to collect
Units data for each Calendar Quarter from End Users in such detail and accuracy
so as to enable a determination of the amounts payable by ROCHE to CHIRON
hereunder. In the event an End User fails to timely report its Units data for a
Calendar Quarter to ROCHE, ROCHE shall include in the report for such Calendar
Quarter required under Section 4.3 a reasonable estimate of the number of such
Units, subject to a "true up" correction in the subsequent Calendar Quarter.
[**].

    4.2 Earned Royalty Report. ROCHE shall, within ninety (90) days after the
last day of each Calendar Quarter commencing on or after [**], deliver to CHIRON
a true and accurate report for the prior Calendar Quarter, substantially in the
form attached as Exhibit E to this Agreement, which shall state the amount of
monies due hereunder, if any, as Earned Royalties, and shall include all
information reasonably necessary to calculate such amount, including, but not
limited to, the following information, presented by Region and by Product and
Field Category (as defined in Paragraph 1 of Exhibit A):

    (a) the number of Units and the applicable Earned Royalty Amounts, together
with any "true-up" adjustments to (i) Units from prior Calendar Quarters (e.g.,
late reporting End Users) or (ii) the estimate of Earned Royalties paid pursuant
to Section 4.3; and

    (b) a statement of the basis for any deviation from the Earned Royalty rates
and Earned Royalty Amounts as expressed in Paragraphs 1 and 2 of Exhibit A.

Upon written request by CHIRON, ROCHE will annotate and redeliver to CHIRON any
Earned Royalty Report four (4) or more Calendar Quarters old to include Units
and Earned Royalty Amounts on a country-by-country basis. Notwithstanding the
above, ROCHE shall deliver to CHIRON the Earned Royalty Report for the Calendar
Quarter ending [**] not later than [**].

    4.3 Payment Dates. Not later than seventy-five (75) days after the last day
of each Calendar Quarter commencing on or after [**], ROCHE shall pay to CHIRON
a good faith estimate of the Earned Royalty for such Calendar Quarter due under
this Agreement. Such good faith estimate shall be based on the most recent Units
data available to ROCHE, together with such reasonable growth and seasonality
assumptions utilized by ROCHE for external planning purposes. If no Earned
Royalties are due, ROCHE shall so report, stating the reasons why no such
royalty is due. Not later than the date each Earned Royalty Report required
under Section 4.2 is due, ROCHE shall "true-up" its estimated Earned Royalty
payment based on the number of Units set forth in the Earned Royalty Report for
such Calendar Quarter and, if it is determined that the estimate of Earned
Royalties paid was less than the amount actually due for such Calendar Quarter,
pay the underpaid amount, plus interest at the rate described in Section 4.9. If
it is determined that the estimate of Earned Royalties paid was more than the
amount actually due for such Calendar Quarter, such overpaid amount shall be
credited against Earned Royalties payable on Units in the subsequent Calendar
Quarter, plus interest at the rate described in Section 4.9.

9

--------------------------------------------------------------------------------

    4.4 Payment Procedures. ROCHE shall pay royalties and all other payments due
hereunder to CHIRON in immediately available funds on the due date by wire
transfer to:

Bank of America-San Francisco
San Francisco, California
Account Name: Chiron Corporation
Account Number: [**]
ABA #: [**]
Reference: ROCHE Blood Screening HIV Probe License Agreement

or at such place and in such other manner as CHIRON may designate in a notice
signed by CHIRON's Treasurer or Controller to ROCHE.

    4.5 Taxes on Royalties. ROCHE shall deduct from amounts payable hereunder
all taxes assessed or imposed against, or required to be withheld from, royalty
payments due and shall pay such amount to the appropriate fiscal or tax
authorities on behalf of CHIRON. ROCHE shall forward promptly to CHIRON all tax
receipts received by ROCHE evidencing payment of such taxes.

    4.6 Audit Rights.

    (a) End Users. ROCHE shall use commercially reasonable efforts to include
sufficient audit rights in all agreements with End Users of CHIRON Licensed
Products to enable ROCHE to confirm the validity of such End Users' periodic
Units data. Upon thirty (30) days written notice by CHIRON, not more frequently
than once per Calendar Year and either in conjunction with an audit permitted
under Section 4.6(c) or not within the same Calendar Year as such an audit,
CHIRON may have such End User agreements examined during reasonable business
hours by a mutually acceptable independent certified public accountant selected
by CHIRON and at CHIRON's expense, whose acceptance shall not unreasonably be
withheld by ROCHE, for the purpose of verifying the existence of such audit
rights; provided that such independent accountant agrees to provide CHIRON only
the information necessary to verify the existence of such audit rights without
the disclosure of any End User identity; and provided further, that ROCHE may
propose an alternative methodology of confirming to CHIRON the validity of such
End Users' periodic Units data, subject to CHIRON's prior written consent, which
may not be unreasonably withheld.

    (b) Existing End Users. Within thirty (30) days of the Effective Date or as
soon as possible thereafter, CHIRON shall have all End User agreements examined
during reasonable business hours by a mutually acceptable independent certified
public accountant selected by CHIRON and at CHIRON's expense, whose acceptance
shall not unreasonably be withheld by ROCHE, for the purpose of preparing and
verifying a schedule of Existing End Users sufficient to determine the basis
upon which Earned Royalties shall be calculated in accordance with Exhibit A for
each of the Calendar Quarters in the Calendar Year ending December 31, 2001;
provided that such independent accountant agrees to provide CHIRON only the
information necessary to verify the calculation of such Earned Royalties without
the disclosure of any End User identity or contractual terms.

    (c) Earned Royalties. ROCHE shall keep reasonably detailed and accurate
records and books of account, including without limitation retaining all End
User Units data and End User audit materials, to enable a determination of the
amounts payable by ROCHE and its Affiliates to CHIRON hereunder. Upon thirty
(30) days written notice by CHIRON, not more frequently than once per Calendar
Year and either in conjunction with an audit permitted under Section 4.6(a) or
not within the same Calendar Year as such an audit, CHIRON may have such records
and books of account examined during reasonable business hours by a mutually
acceptable independent certified public accountant selected by CHIRON and at
CHIRON's expense, whose acceptance

10

--------------------------------------------------------------------------------

shall not unreasonably be withheld by ROCHE, for the purpose of verifying the
amounts due hereunder; provided that such independent accountant agrees to
provide CHIRON only the information necessary to verify the calculation of
amounts due hereunder. A copy of any final written report provided by the
independent accountant to CHIRON shall be given concurrently to ROCHE. Such
examination shall not be permitted unless it is requested within three (3) years
following the end of the Calendar Year to which the books and records pertain.
Where such examination results in a finding that ROCHE underpaid CHIRON by the
greater of [**] or [**] over any one year period, ROCHE shall reimburse CHIRON
for its reasonable costs and expenses in conducting such examination. ROCHE and
CHIRON shall promptly rectify any overpayments or underpayments by repaying such
amounts together with interest thereon at an annual rate equal to the lesser of:
(a) [**] as published in the Wall Street Journal, or (b) the maximum rates
permitted by applicable law, from the time such payment was originally due to
the time it is paid.

    4.7 Confidentiality of Audit. CHIRON agrees that all audited information
shall be confidential to ROCHE and its Affiliates, and that any person or entity
conducting an audit on behalf of CHIRON pursuant to Section 4.6 shall be
required to protect the confidentiality of such information.

    4.8 Payment in United States Currency. All payments shall be made in United
States Dollars and shall be made on the dates set forth herein.

    4.9 Late Payment Fee. Any payment, including, without limitation, royalty
payments, made by ROCHE hereunder after the date such payment is due, as set
forth in this Article 4 hereof, shall bear interest at the lesser of: (a) [**]
as published in the Wall Street Journal as of the date such payment was due, or
(b) the maximum rate permitted by applicable law.

11

--------------------------------------------------------------------------------




ARTICLE 5
OTHER ACTIONS


    5.1 Patent Validity; Enforceability. Immediately upon the Effective Date, or
as soon as possible thereafter, ROCHE shall discontinue any opposition,
challenge, compulsory license application or the like with respect to the CHIRON
Licensed Patents.

    5.2 Compulsory Licensing. ROCHE covenants and agrees on behalf of itself and
its Affiliates to not support any third party in seeking compulsory licensing of
the CHIRON Licensed Patents in any jurisdiction. As used in this Section,
"support" shall have the same meanings as in Section 7.2(b).


ARTICLE 6
REPRESENTATIONS AND WARRANTIES


    6.1 Corporate Authority. Each party represents and warrants to the other
party that it has the necessary corporate authority to enter into this
Agreement.

    6.2 Right to Grant. Each party represents and warrants that they have the
right to grant the licenses and options granted in Article 2 hereof and that
they are the sole owner of their respective Licensed/Optioned Patents, subject
to licenses existing as of the Effective Date. CHIRON represents and warrants to
ROCHE that, to the best of its knowledge, neither CHIRON nor any of its
Affiliates have transferred to [**] or any if its Affiliates (a) before
December 1, 1998, title to any patent or patent application Directed to HIV in
the Field existing on that date; or (b) on or after that date, title to any
patent, patent application or invention Directed to HIV in the Field.

    6.3 Current Licenses. CHIRON represents and warrants that: (a) as of the
Effective Date the entities set forth in Exhibit F are the only parties to which
it has granted any licensed rights or other grants or immunities to one or more
of the CHIRON Licensed Patents in the Field; and (b) Exhibit F contains a
complete and accurate description of the effective scope, field and territory of
such grant as of the Effective Date. CHIRON also represents and warrants that
[**] except as disclosed in Exhibit F.

    6.4 Complete Patent List. CHIRON represents and warrants to ROCHE that, to
the best of its knowledge and belief, Exhibit B contains a complete list, as of
the Effective Date, of all patents and patent applications owned by, licensed to
(with a right to sublicense), or otherwise controlled by CHIRON or its
Affiliates containing claims Directed to HIV in the Field. To the extent that
any other patent or patent application owned by, licensed to (with a right to
sublicense) or otherwise controlled by CHIRON or its Affiliates and filed on or
before the Effective Date contains a claim Directed to HIV in the Field, such
patent or patent application shall be automatically added to the CHIRON Licensed
Patents. Upon ROCHE's written request, not more frequently than annually, CHIRON
shall provide ROCHE with an updated Exhibit B and a report of the prosecution
status of applications within CHIRON Licensed Patents. ROCHE represents and
warrants to CHIRON that, to the best of its knowledge and belief, Exhibit C
contains a complete list, as of the Effective Date, of all patents and patent
applications owned by, licensed to (with a right to sublicense), or otherwise
controlled by ROCHE or its Affiliates containing claims Directed to HIV in the
Field. To the extent that any other patent or patent application owned by,
licensed to (with a right to sublicense) or otherwise controlled by ROCHE or its
Affiliates and filed on or before the Effective Date contains a claim Directed
to HIV in the Field, such patent or patent application shall be automatically
added to the ROCHE Optioned Patents. Upon CHIRON's written request, not more
frequently than annually, ROCHE shall provide CHIRON with an updated Exhibit C
and a report of the prosecution status of applications within ROCHE Optioned
Patents.

    6.5 Exclusions. Nothing contained in this Agreement shall be construed as:

    (a) A representation or warranty by any party hereto as to the validity of
any patent rights which are the subject of this Agreement;

12

--------------------------------------------------------------------------------

    (b) A representation or warranty that anything made, used, imported, offered
for sale, sold or otherwise disposed of under any of the patent rights which are
the subject of this Agreement is or will be free from infringement of patents of
third parties or of patents of either party that are not Directed to HIV;

    (c) An obligation to bring or prosecute actions or suits against third
parties for infringement of any patent rights which are the subject of this
Agreement;

    (d) A grant of any right to bring or prosecute actions or suits against
third parties for infringement of any patent rights which are the subject of
this Agreement; or

    (e) A grant, by implication, estoppel or otherwise, of any license, option,
covenant or right other than those which are expressly stated herein, including
without limitation (i) any license under any patent or patent application (or
claim thereof) not within the Licensed/Optioned Patents, or (ii) any covenant by
CHIRON or ROCHE not to sue under any such patent or patent application (or claim
thereof).

    6.6 Further ROCHE Assurance. ROCHE acknowledges that the inclusion of ROCHE
Affiliates within the license and option grants pursuant to Sections 2.1 and 2.4
is intended to enable ROCHE to utilize the manufacturing and sales capabilities
of its Affiliates in connection with the manufacture and sale of CHIRON Licensed
Products in a manner substantially similar to the involvement of such Affiliates
in the manufacture and sale of ROCHE's products generally. ROCHE shall not,
directly or indirectly, take any action having or intended to have the effect of
sublicensing ROCHE's rights under any of the CHIRON Licensed Patents, other than
to a bona fide Affiliate, including, without limitation, by creating Affiliates
specifically in connection with CHIRON Licensed Products, or through other third
party arrangements such as joint ventures, collaborations, or distribution
arrangements with distributors. ROCHE and its Affiliates are licensed hereunder
to sell and distribute CHIRON Licensed Products only under the label, name and
trademark rights owned by, licensed to or otherwise controlled by ROCHE or its
Affiliates, and only through the sales force of ROCHE or its Affiliates, or
through Authorized Distributors. ROCHE and its Affiliates are not licensed to
perform OEM manufacturing of CHIRON Licensed Products for a third party other
than an Authorized Distributor; to supply CHIRON Licensed Products for resale to
any third party other than an Authorized Distributor; to permit any Authorized
Distributor or other third party to sell any CHIRON Licensed Products under
another third party label, name or trademark or to permit any Authorized
Distributor or other third party to sell any CHIRON Licensed Products under the
Authorized Distributor's or any third party's own label, name or trademark for
use on an instrument bearing the label name or trademark of a party other than
ROCHE or its Affiliates; provided, however, that nothing in this Section 6.6
shall be construed to limit the rights of ROCHE or its Affiliates to engage in
activities with such third parties, to the extent such third parties have
obtained rights under the CHIRON Licensed Patents permitting such activities.

    6.7 Limitation of Warranty. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, NO
PARTY MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


ARTICLE 7
TERM AND TERMINATION


    7.1 Term. This Agreement shall be in effect from the Effective Date until
the last to expire of the CHIRON Licensed Patents issued under the authority of
the Patent and Trademark Office of the United States (the "Term"), unless
earlier terminated pursuant to Sections 7.2 or 7.3 below.

13

--------------------------------------------------------------------------------

    7.2 Voluntary Termination. ROCHE may voluntarily terminate all, but not less
than all, licenses granted to ROCHE and its Affiliates under this Agreement on a
country-by-country basis, on not less than six (6) months prior written notice
to CHIRON.

    7.3 Termination by CHIRON. CHIRON may terminate this Agreement only upon any
of the following grounds:

    (a) ROCHE's or its Affiliate's material breach of this Agreement, including,
without limitation, a breach resulting from ROCHE's or its Affiliate's failure
to pay any sums due hereunder, where such breach shall not have been remedied
within thirty (30) days of the receipt of a written notification from CHIRON
identifying the breach and requiring its remedy; whereupon termination under
this Section 7.3(a) shall be effective upon the expiration of such thirty
(30) day cure period, subject to Section 7.6; or

    (b) [**]

    7.4 Enforcement After Termination. Upon valid termination of this Agreement
under Section 7.2 or 7.3, ROCHE and its Affiliates shall have no further rights
under CHIRON Licensed Patents and CHIRON shall not be limited to its remedies
under this Agreement, to the extent of such termination.

    7.5 Accrued Rights. Termination of this Agreement for whatever reason shall
not affect any rights which have accrued prior to termination, including without
limitation royalty obligations occurring during the Term, calculated in
accordance with Article 3 and Exhibit A.

    7.6 ROCHE Challenge to Section 7.3(a) Termination. In the event ROCHE
provides written notification to CHIRON prior to expiration of the thirty
(30) day notice/cure period referenced in Section 7.3(a) that ROCHE disputes
whether the grounds for termination under Section 7.3(a) are present, such
dispute shall be submitted to ADR pursuant to Article 10. The thirty (30) day
notice/cure period shall be suspended during the pendancy of such ADR, provided
that during the pendancy of the ADR, ROCHE shall continue to make any disputed
payments to CHIRON, on the condition that CHIRON shall repay ROCHE the amounts
of such disputed payments if ROCHE prevails in the ADR, plus interest at the
rate described in Section 4.9. Notwithstanding anything in this Section 7.6 to
the contrary, ROCHE may submit a dispute concerning a method by which amounts
payable by ROCHE and its Affiliates to CHIRON hereunder are calculated only one
time, and any resolution from the ADR shall bind the parties as to such
calculation method thereafter.

    7.7 ROCHE Challenge to Section 7.3(b) Termination. In the event that ROCHE,
within thirty (30) days of receiving notice of termination by CHIRON for the
grounds set forth in Section 7.3(b) above, provides written notice to CHIRON
that ROCHE disputes whether such grounds are present, such dispute shall be
submitted to ADR pursuant to Article 10 and termination of this Agreement shall
be suspended during the pendancy of the ADR, provided that ROCHE suspends its
action, suit or proceeding (other than in an ADR proceeding between the parties
as permitted by Section 7.3 (b) and Article 10) [**] and continues to perform
all of its material obligations hereunder.

    7.8 Audit Results Not Grounds for Termination. CHIRON's request for an audit
under Section 4.6 shall not be treated as a notice of breach under
Section 7.3(a). In the event such audit determines there has been an
underpayment by ROCHE, such underpayment shall not constitute grounds for
termination by CHIRON under Section 7.3(a) unless: (a) ROCHE has failed to
rectify such underpayment in accordance with Section 4.6; (b) ROCHE has failed
to rectify such underpayment after notification and opportunity to cure under
Section 7.3(a); and (c) any ADR requested by ROCHE, pursuant to Section 7.6, and
directed to any dispute concerning such underpayment, results in a determination
favorable to CHIRON and ROCHE has failed to rectify such underpayment.
Notwithstanding the foregoing, ROCHE shall continue to make the disputed
payments to CHIRON, on the condition that CHIRON shall repay ROCHE the amounts
of such disputed payments with respect to which ROCHE prevails in the ADR, plus
interest at the rate described in Section 4.9.

14

--------------------------------------------------------------------------------

    7.9 Survival. The following provisions of this Agreement shall survive
termination or expiration of this Agreement, in accordance with their respective
terms: Article 1; Sections 4.6, 4.7, 4.8, 4.9, 6.7, 7.4, 7.5 and 7.9; Articles
8, 9, and 10; Sections 11.9 through 11.14; and Section 14.1.


ARTICLE 8
CONFIDENTIALITY


    8.1 Obligation. From time to time during the Term, CHIRON and ROCHE may
provide to each other information concerning patents, patent applications,
license agreements and other confidential or proprietary information related to
this Agreement (the "Information"). Notwithstanding anything in this Agreement
to the contrary, following the execution of this Agreement, Earned Royalty
Amounts payable under this Agreement shall be deemed "Information" as to which
both CHIRON and ROCHE shall be deemed to be the party receiving the Information
(the "Receiving Party"). Each Receiving Party shall during the Term and for a
period of three (3) years after termination hereof: (a) maintain the Information
in confidence; (b) not disclose the Information to any third party, other than
employees, agents or consultants of the Receiving Party, its Affiliates or
permitted sublicensees who have a need to know the Information and who are bound
by confidentiality obligations to the Receiving Party no less restrictive than
those contained herein; and (c) not use the Information for any purpose not
directly related to performance hereunder or otherwise authorized under this
Agreement.

    8.2 Exclusions. The obligations of this Article 8 shall not apply to any
Information which: (a) is or which becomes generally known to the public by
publication or by means other than a breach of a duty by the Receiving Party;
(b) is otherwise known by the Receiving Party at the time of disclosure by the
other party; (c) otherwise becomes available to the Receiving Party from a third
party not in breach of confidentiality obligations to the other party; or (d) is
developed by or for the Receiving Party independent of any disclosure from the
other party. The Receiving Party also shall be permitted to make disclosures of
Information which are reasonably necessary in connection with a possible grant
of a permitted sublicense by the Receiving Party or in due diligence related to
a possible acquisition, merger, consolidation, substantial asset transfer or
similar transaction of the Receiving Party, provided that the recipient is bound
to the Receiving Party by confidentiality obligations with respect to the
Information no less restrictive than those contained herein. Nothing herein
shall prevent the Receiving Party from making such disclosures of Information as
are reasonably required by law, regulation (including 37 C.F.R. § 1.56), or
order of any court or governmental agency; provided that the Receiving Party has
provided reasonable advance notice to allow the disclosing party the opportunity
to seek a protective order or otherwise contest, prevent or limit such
disclosure.

    8.3 Return of Information. Upon termination of this Agreement for any
reason, the Receiving Party shall return, or at the option of the disclosing
party, certify destruction of, all Information and copies thereof; provided that
the Receiving Party may retain one copy thereof in its law department files
solely for evidentiary and regulatory purposes.

    8.4 Disclosure of Agreements and Terms. Each of the parties may issue a
press release disclosing the existence of this Agreement. Subject to mutual
agreement as to form and substance, the parties may make selected disclosure of
the material financial terms in such press releases. Each party may disclose any
of the terms of this Agreement to any Affiliate; provided that the recipient of
such disclosure is obligated to confidentiality terms no less restrictive than
those contained in this Article 8. Each party may disclose any information
contained in or regarding this Agreement to the extent required in its
respective reasonable judgment by applicable law, regulation or order of any
court or governmental agency. Further, each party may determine in its
respective discretion to file this Agreement under the Securities and Exchange
Act of 1934 or otherwise with any United States or foreign governmental agency,
even if that filing may result in this Agreement becoming available to the
public generally. The filing party shall seek confidential treatment for at
least the essential financial terms hereof in connection with any such filing,
subject to applicable law and regulation, and shall

15

--------------------------------------------------------------------------------

notify the other party in advance of any such filing and consider such
suggestions as the other party may make as to the terms herein as to which the
filing party should seek confidential treatment.


ARTICLE 9
INDEMNITY


    9.1 ROCHE Indemnity. ROCHE shall indemnify, defend and hold harmless CHIRON
and its Affiliates and their officers, directors, shareholders, employees,
representatives and agents, against any claim, demand, loss, damage or injury,
including reasonable attorneys' fees, asserted by a third party, arising from,
relating to, or otherwise in respect of, (a) the manufacture, use or sale of
CHIRON Licensed Products, or (b) any breach by ROCHE or its Affiliates of any
representation, warranty or covenant under this Agreement; provided, however,
that such indemnity shall not extend to damages arising directly from any breach
or willful or negligent act of CHIRON or its Affiliates.

    9.2 CHIRON Indemnity. CHIRON shall indemnify, defend and hold harmless ROCHE
and its Affiliates and their officers, directors, shareholders, employees,
representatives and agents, against any claim, demand, loss, damage or injury,
including reasonable attorneys' fees, asserted by a third party, arising from,
relating to, or otherwise in respect of, (a) the manufacture, use or sale of
ROCHE Optioned Products, or (b) any breach by CHIRON or its Affiliates of any
representation, warranty or covenant under this Agreement; provided, however,
that such indemnity shall not extend to damages arising directly from any breach
or willful or negligent act of ROCHE or its Affiliates.

    9.3 Indemnification Procedures. In the event either party claims
indemnification pursuant to this Article 9, the indemnified party shall promptly
notify the indemnifying party in writing upon becoming aware of any claim to
which such indemnification may apply. Delay in providing such notice shall
constitute a waiver of the indemnifying party's indemnity obligations hereunder
only if the indemnifying party's ability to defend such claim is materially
impaired thereby. The indemnifying party shall have the right to assume and
solely control the defense of the claim at its own expense. If the right to
assume and solely control the defense is exercised, the indemnified party shall
have the right to participate in, but not to control, such defense at its own
expense, and the indemnifying party's indemnity obligations shall be deemed not
to include attorneys' fees and litigation expenses incurred by the indemnified
party after the assumption of the defense by the indemnifying party. If the
indemnifying party does not assume the defense of the claim, the indemnified
party may defend the claim at the indemnifying party's expense. The indemnified
party shall not settle or compromise the claim without the prior written consent
of the indemnifying party, and the indemnifying party shall not settle or
compromise the claim in any manner which would have an adverse effect on the
indemnified party without the consent of the indemnified party, which consent,
in each case, shall not be unreasonably withheld. The indemnified party shall
reasonably cooperate with the indemnifying party and shall make available to the
indemnifying party all pertinent information under the control of the
indemnified party, all at the expense of the indemnifying party.

    9.4 Sunset. The provisions of Sections 9.1 and 9.2 shall continue in effect
on a claim-by-claim basis, after the termination of this Agreement, only until
the expiration of the last to expire statute of limitations applicable to such
claim.

    9.5 Limitation of Liability. Neither party shall be liable to the other for
any consequential, special, indirect or exemplary damages or for the loss of
profits arising from the performance or nonperformance of this Agreement or any
acts or omissions associated herewith.


ARTICLE 10
ALTERNATIVE DISPUTE RESOLUTION


    The parties recognize that bona-fide disputes may from time to time arise
which relate to any aspect of this Agreement, including, without limitation, any
of the parties' rights and/or obligations

16

--------------------------------------------------------------------------------

hereunder, and including, without limitation, disputes relating to the
interpretation, form, validity, performance and/or termination of this Agreement
or relating to infringement, scope, claims construction, or (without limiting
the effect of Section 7.3(b)) validity or enforceability of the CHIRON Licensed
Patents. In the event of the occurrence of any dispute, a party may, by notice
to the other party, have such dispute referred to their respective employees
designated below or their successors, for attempted resolution by good faith
negotiations within ninety (90) days after such notice is received. Said
designated officers are as follows:

For ROCHE:
President
Roche Molecular Systems, Inc.

For CHIRON:
President
Blood Testing

    In the event the designated officers, after such good faith negotiations,
are not able to resolve such dispute within such ninety (90) day period, or any
agreed extension thereof, a party may invoke the provisions for binding ADR as
set forth in Paragraph 9 of the Settlement Agreement. Neither party shall seek
recourse against the other hereunder in any court or other forum, except as
permitted by Paragraph 9 of the Settlement Agreement or as may be necessary to
enforce a determination made in ADR pursuant to this Article 10 and Paragraph 9
of the Settlement Agreement.

17

--------------------------------------------------------------------------------




ARTICLE 11
MISCELLANEOUS


    11.1 Assignment.

    (a) ROCHE and its Affiliates may not assign or transfer any rights under
this Agreement without the prior written consent of CHIRON, except to a ROCHE
Affiliate, and then only for so long as the assignee remains a ROCHE Affiliate,
or as part of the sale or transfer of all or substantially all of ROCHE's and
all of its Affiliates' assets and businesses to which this Agreement relates. In
the case of a permitted assignment or transfer, the performance of the assignee
shall be guaranteed by ROCHE.

    (b) CHIRON and its Affiliates may not assign or transfer any rights under
this Agreement without the prior written consent of ROCHE, except to a CHIRON
Affiliate, and then only for so long as the assignee remains a CHIRON Affiliate,
or as part of the sale or transfer of all or substantially all of CHIRON's and
all of its Affiliates' assets and businesses to which this Agreement relates. In
the case of a permitted assignment or transfer, the performance of the assignee
shall be guaranteed by CHIRON.

    11.2 Force Majeure. A party hereto shall not be liable for, nor shall this
Agreement be terminable or cancelable by reason of, any delay or default in any
such party's performance hereunder, to the extent that such default or delay is
caused by events beyond such party's reasonable control including, but not
limited to: acts of God; regulation, law or action of any government or agency
thereof; war or insurrection; civil commotion; labor disturbances; epidemic; or
failure of suppliers, public utilities or common carriers. Each party shall give
prompt notice to the other party of such cause, and shall take whatever
reasonable steps are necessary to relieve the effect of such cause as rapidly as
possible.

    11.3 Severability. In the event that any one or more of the provisions of
this Agreement should for any reason be held by any court or authority having
jurisdiction over this Agreement or over the parties hereto to be invalid,
illegal or unenforceable, such provision or provisions shall be reformed to
approximate as nearly as possible the intent of the parties, in such
jurisdiction; elsewhere, this Agreement shall not be affected.

    11.4 Entire Agreement; Termination of Interim Agreement. This Agreement
together with the Exhibits, Attachments and Schedules constitutes the entire
agreement among the parties relating to the subject matter of this Agreement.
Upon execution and delivery of this Agreement, the parties acknowledge and agree
that the Interim Agreement shall be terminated and of no further force or
effect, except as to those provisions of the Interim Agreement that expressly
survive any termination or expiration or as specifically referenced in this
Agreement. There are no other understandings, representations or warranties of
any kind.

    11.5 Amendment. This Agreement shall not be altered, extended or modified
except by written agreement of the parties.

    11.6 Waiver. Failure by a party hereunder to enforce any right under this
Agreement shall not be construed as a waiver of such right or any other rights
under this Agreement; nor shall a waiver by a party hereunder in one or more
instances be construed as constituting a continuing waiver or as a waiver in
other instances.

    11.7 Costs. Each of the parties hereto shall be responsible for its
respective legal and other costs incurred in relation to the preparation of this
Agreement.

    11.8 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same instrument. Facsimile copies
of signatures for a party shall be deemed to be originals for purposes of
execution of the Agreement.

18

--------------------------------------------------------------------------------

    11.9 Notices.

    (a) Any notice or other document to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if personally delivered
or sent by first class mail, or express or air mail or other postal service, or
by certified mail, return receipt requested.

    (b) Any notice required by this Agreement shall be forwarded to the
respective addresses and marked for the attention of the persons set forth below
unless such addresses subsequently change by written notice to the other party:

ROCHE:   F. Hoffmann-La Roche Ltd.
Grenzacherstrasse 124
Basel
Bale 4002
Switzerland
Attn: Head of Diagnostics Division
Copy to:
 
General Counsel
Roche Molecular Systems, Inc.
1145 Atlantic Avenue
Alameda, CA 94501
CHIRON:
 
Chiron Corporation
4560 Horton Street
Emeryville, California 94608
Attn.: President, Blood Testing
Copy to:
 
General Counsel
Chiron Corporation
4560 Horton Street
Emeryville, CA 94608

    (c) Any such notice or other document shall be deemed to have been effective
when received by the addressee. To prove the giving of a notice or other
document it shall be sufficient to show that it was received.

    11.10  Governing Law. All matters affecting the interpretation, form,
validity, performance and termination of this Agreement shall be decided and
interpreted under the laws of the State of New York, excluding any choice of law
rules which may direct application of the laws of any other jurisdiction.

    11.11  Relationship of the Parties. The relationship of the parties under
this Agreement is that of independent contractors. Nothing contained in this
Agreement is intended or is to be construed so as to constitute the parties as
partners, joint venturers or agents of the other. Neither party or its
Affiliates has any express or implied right or authority under this Agreement to
assume or create any obligations or make any representations or warranties on
behalf of or in the name of the other party or its Affiliates.

    11.12  Headings. The headings of the Articles and Sections in this Agreement
have been inserted for convenience only and do not constitute part of this
Agreement.

    11.13  No Trademark Rights. No right, express or implied, is granted by this
Agreement to either party to use in any manner the name, trade name or trademark
of the other party in connection with the performance of this Agreement.

19

--------------------------------------------------------------------------------

    11.14  No Implied Licenses. No license, express or implied, is granted by
this Agreement to either party, other than the licenses or options granted under
Sections 2.1, 2.3, 2.4 and 2.5.


ARTICLE 12
FIELD RESTRICTIONS AND OTHER COVENANTS


    12.1 ROCHE Covenant Regarding In Vitro Diagnostics

    (a) ROCHE and its Affiliates shall not label or promote any CHIRON Licensed
Product labeled or promoted for use in the Field in any respect for use in In
Vitro Diagnostics; and ROCHE shall use commercially reasonable efforts to
prevent its Authorized Distributors from labeling or promoting any CHIRON
Licensed Products labeled or promoted for use in the Field in any respect for
use in In Vitro Diagnostics. Similarly, ROCHE and its Affiliates shall not label
or promote any Product licensed under the HIV Diagnostics Agreement and labeled
or promoted for use in In Vitro Diagnostics in any respect for use in the Field;
and ROCHE shall use commercially reasonable efforts to prevent its Authorized
Distributors from labeling or promoting any Products licensed under the HIV
Diagnostics Agreement and labeled or promoted for use in In Vitro Diagnostics in
any respect for use in the Field.

    (b) Further, ROCHE and its Affiliates and Authorized Distributors shall
include on or with each CHIRON Licensed Product labeled or promoted for use in
the Field a statement to the effect that the CHIRON Licensed Product is not
intended for use in In Vitro Diagnostics, using language to be determined by
ROCHE and approved in advance in writing by CHIRON, which approval shall not be
unreasonably withheld. The location of such notice shall be the product insert
of such CHIRON Licensed Products or such other reasonably prominent location to
be determined by ROCHE.

    (c) In the event that ROCHE or CHIRON becomes aware of any material use in
In Vitro Diagnostics of CHIRON Licensed Products labeled or promoted for use in
the Field, such party will promptly notify the other in writing of the relevant
facts and, if so requested by CHIRON, ROCHE will (i) meet and confer with CHIRON
in good faith to determine what steps either or both should take to abate such
infringing use and (ii) notify in writing any of its customers that engages in
such infringing use that use of the relevant CHIRON Licensed Product in In Vitro
Diagnostics may infringe one or more of the CHIRON Licensed Patents. Similarly,
in the event that ROCHE or CHIRON becomes aware of any material use in the Field
of Products licensed under the HIV Diagnostics Agreement and labeled or promoted
for use in In Vitro Diagnostics, such party will promptly notify the other in
writing of the relevant facts and, if so requested by CHIRON, ROCHE will
(i) meet and confer with CHIRON in good faith to determine what steps either or
both should take to abate such infringing use and (ii) notify in writing any of
its customers that engages in such infringing use that use of the relevant
Product in the Field may infringe one or more of the CHIRON Licensed Patents.

    (d) Enforcement of the provisions set forth in this Section 12.1 shall be
suspended until [**]; provided however, that following such period of
suspension, subject to compliance with all applicable laws and regulations,
ROCHE shall not offer for sale or sell to End Users other than Existing End
Users for use in Blood Screening Products configured for use primarily in In
Vitro Diagnostics, and provided further, that effective [**], ROCHE shall not
offer for sale or sell to any End User for use in Blood Screening Products
configured for use primarily in In Vitro Diagnostics. Nothing in this
Section 12.1(d) shall prohibit ROCHE from offering for sale or selling to End
Users Products configured for use primarily in In Vitro Diagnostics to satisfy
the bona fide requirements of such End Users for use in In Vitro Diagnostics and
any Blood Screening use by such End Users of any such Products configured for
use primarily in In Vitro Diagnostics shall not be deemed a breach of this
Section 12.1(d).

20

--------------------------------------------------------------------------------

    12.2 Patent Marking. ROCHE and its Affiliates shall include a patent notice
on each CHIRON Licensed Product to identify the CHIRON Licensed Patents which
such CHIRON Licensed Product, but for the licenses granted herein, would
infringe one or more Valid Claims (or for which royalties are being paid);
provided, however, identification of CHIRON Licensed Patents on a CHIRON
Licensed Product shall in no way be deemed to be an admission by ROCHE or its
Affiliates, or raise a presumption, that such CHIRON Licensed Product is in fact
covered by such CHIRON Licensed Patent.


ARTICLE 13
INFRINGEMENT BY THIRD PARTIES


    13.1 Notice of Infringement. Each party shall notify the other if it becomes
aware of Infringing Third Party Sales. CHIRON shall have the exclusive right to
take action against any infringement of any of the CHIRON Licensed Patents, in
its sole discretion, subject to this Article 13.

    13.2 Infringement Litigation.

    (a) In the event that "substantial" Infringing Third Party Sales are
occurring in a country in which ROCHE or its Affiliates or an Authorized
Distributor is selling a CHIRON Licensed Product (in each such country, the
"Impacted Product"), and ROCHE has notified CHIRON pursuant to Section 13.1 of
the existence of such infringement in [**] (an "Infringement Notice"), then the
provisions of this Section 13.2 shall apply. For purposes of this Section 13.2,
"Major Country" shall mean [**].

    (b) For purposes of this Section 13.2, an Infringing Third Party Sale shall
be considered substantial in a country if the infringing third party achieves
market share, in the case of Blood Screening of at [**], and in the case of
Plasma Fractionation of at [**] of the Aggregated Products in such country [**].
For purposes of this Section 13.2, "Aggregated Products" means the number of
Units of CHIRON Licensed Products of the applicable Field Category plus the
number of Competitive Products sold (or used, in the case of Plasma
Fractionation) in a country, and "Competitive Products" means the number of
Units of Products which are sold (or used, in the case of Plasma Fractionation)
of the applicable Field Category and which compete with a CHIRON Licensed
Product sold or used by ROCHE or its Affiliates in a country.

    (c) If the Infringement Notice identifies an Impacted Product in a Major
Country and CHIRON fails to institute legal action in a Major Country or other
country acceptable to ROCHE [**] following receipt by CHIRON of the Infringement
Notice and infringement is not otherwise abated, then ROCHE shall be relieved of
the obligation to pay the portion of Earned Royalties set forth in
Section 13.2(d) with respect to the Impacted Product until such time as CHIRON
institutes such legal action as described in this Section 13.2(c); provided,
however, that CHIRON need not initiate or continue any such legal action, if,
after reasonably diligent effort (including reasonably diligent effort by ROCHE
if requested by CHIRON), CHIRON is unable to acquire admissible evidence
sufficient to establish a prima facia case of infringement under the law of the
applicable country; and provided further, that CHIRON shall not be obligated to
institute or maintain more than one such action [**] of this Agreement nor more
than three such actions at any time with regard to Impacted Products in Plasma
Fractionation.

    (d) If CHIRON has not instituted such legal action at the end of such [**],
to the extent required under Section 13.2(c), and such infringement is not
otherwise abated, the Earned Royalty with respect to an Impacted Product in
Blood Screening shall be reduced by [**] from the amount otherwise payable under
Paragraph 1 of Exhibit A (excluding the effect of any reduction in Earned
Royalty Amounts triggered by operation of Paragraph 2 of Exhibit A) and with
respect to an Impacted Product in Plasma Fractionation shall be reduced by [**].
If, at the end of [**] thereafter, CHIRON has not instituted such legal action,
to the extent so required, and

21

--------------------------------------------------------------------------------

infringement is not otherwise abated, Earned Royalties on such Impacted Product
shall be reduced by an [**] of the original Earned Royalties, such that if legal
action required under Section 13.2(c) has not commenced and the infringement is
not otherwise abated by, in the case of an Impacted Product in Blood Screening
the end of the [**] following receipt by CHIRON of the Infringement Notice and
in the case of an Impacted Product in Plasma Fractionation the end of the [**]
following receipt by CHIRON of the Infringement Notice, [**] shall be payable
hereunder with respect to the Impacted Product.

    (e) The obligations to pay Earned Royalties shall be reinstated on a
prospective basis at such time as ROCHE receives written notice of the
institution of legal action in accordance with Section 13.2(c) or the
infringement is otherwise abated, all subject to Section 13.2(f).

    (f)  If legal action required under Section 13.2(c) has not been instituted
and the infringement is not otherwise abated in the case of an Impacted Product
in Blood Screening for more than [**] following receipt by CHIRON of the
Infringement Notice and in the case of an Impacted Product in Plasma
Fractionation for more than [**] following receipt by CHIRON of the Infringement
Notice, and if, as a result of the infringement, sales of the Impacted Product
[**] by ROCHE, its Affiliates or an Authorized Distributor have declined by [**]
or more during the preceding [**], then upon reinstatement of Earned Royalties
pursuant to Section 13.2(e), the parties shall meet and confer regarding
possible adjustments to the Earned Royalties for the Impacted Product in view of
such degradation of the market. The parties will discuss possible rate
reductions, as well as a plan for reinstating the original economic expectations
of the parties. It is expected that any agreement for reduction of Earned
Royalties will be phased out over time, so as to return to the Earned Royalties
set forth in Exhibit A. If the parties fail to reach agreement on any such
adjustment, the matter shall be submitted for resolution by ADR, except that in
the event of ADR, each party shall submit to the neutral a proposal with respect
to adjustments pursuant to this Section 13.2(f). The neutral shall be empowered
to choose one proposal or the other, but shall not be empowered to order any
such adjustment other than as proposed by one of the parties.

    13.3 Cooperation. ROCHE and its Affiliates shall cooperate with CHIRON in
connection with any legal action referred to in this Article 13.


ARTICLE 14
EUROPEAN COMMUNITY PROVISIONS


    14.1 Termination in European Community. Notwithstanding the provisions of
Article 7, this Agreement, with respect to the European Community, shall
terminate in each member country seventeen (17) years from the Effective Date or
on the expiration of the last to expire of the patents within the CHIRON
Licensed Patents in such member country based upon a patent existing or a patent
application pending as of the Effective Date, whichever is later; provided,
however, that prior to the termination of this Agreement in the first member
country in which it would otherwise terminate pursuant to the foregoing, ROCHE
may, in its discretion, elect by written notice to CHIRON to extend this
Agreement as to all such member countries for an additional term which shall
expire on a country-by-country basis on the expiration date of the last to
expire patent within the CHIRON Licensed Patents existing in such member country
as of the date of such extension.

    14.2 Competition Notification. If either party (the "Notifying Party")
elects to file a notification with respect to this Agreement (a "Notification")
with the Competition Directorate of Commission of European Community (the
"Commission") in accordance with regulations established by the Commission, the
Notifying Party shall provide a non-confidential version of the final draft to
the other party for comment at least thirty (30) days before making the filing
and shall consider in good faith the modification thereto, if any, that the
other party may propose. The other party shall execute all documents reasonably
required by the Notifying Party and shall otherwise reasonably cooperate in

22

--------------------------------------------------------------------------------

connection with the Notification. The Notifying Party shall bear all costs
incurred by it relating to the Notification.

    14.3 Reformation. If, at any time during the Term, either party receives a
request or other communication from the Commission with respect to the
Notification (a "Request"), such party shall promptly inform the other of the
nature of the Request. In the event that the Commission indicates in a Statement
of Objection(s) that this Agreement will violate the provisions of Article 81 or
82 of the Treaty of Rome, then the parties shall amend this Agreement by making
those minimal modifications necessary to satisfy the concerns of the Commission
as set forth in the Statement of Objection(s). Notwithstanding the foregoing,
the parties agree that ROCHE shall retain substantially the same license rights
at substantially the same royalties as specified under this Agreement.

    IN WITNESS WHEREOF this Agreement has been executed by duly authorized
officers of CHIRON and ROCHE as of the Effective Date.

CHIRON CORPORATION    
By:
 
/s/ SEÁN P. LANCE   

--------------------------------------------------------------------------------

Seán P. Lance
 
 
Title:
 
Chairman and Chief Executive Officer
 
  Date:   May 22, 2001    
F. HOFFMANN-LA ROCHE LTD
 
 
By:
 
/s/ HEINO VON PRONDYZNSKI   

--------------------------------------------------------------------------------

Heino von Prondyznski
 
 
Title:
 
Head of Roche Diagnostics
 
 
Date:
 
21/05/01
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 
 
 
 
Date:
 
 
 
     

--------------------------------------------------------------------------------

   
ROCHE MOLECULAR SYSTEMS, INC.
 
 
By:
 
/s/ HEINER DREISMANN   

--------------------------------------------------------------------------------

Heiner Dreismann
 
 
Title:
 
President, RMS
 
 
Date:
 
05/09/01
 
 

23

--------------------------------------------------------------------------------

REDACTED


Exhibit A

Compensation to Chiron Corporation


    1.  Earned Royalty. Subject to the adjustments referenced in this Exhibit A,
royalties paid to CHIRON under this Agreement in any Calendar Quarter (the
"Earned Royalty") shall be calculated as follows:

    The Earned Royalty for each Calendar Quarter shall be the [**]:


Earned Royalty Amounts


Field Category:


--------------------------------------------------------------------------------

  Region I

--------------------------------------------------------------------------------

  Region II

--------------------------------------------------------------------------------

  Region III

--------------------------------------------------------------------------------

  Region IV

--------------------------------------------------------------------------------

[**]   [**]   [**]   [**]   [**] [**]   [**]   [**]   [**]   [**]

    (a) Notwithstanding the above:

     (i) For Blood Screening:

    (1) In Region I, for Existing End Users only, the Earned Royalty Amount
shall be [**] used by such Existing End Users in Region I [**], and as to Units
used by End Users other than Existing End Users, the Earned Royalty Amount shall
be as set forth above;

    (2) In Region II,

    (A) As to the [**], the Earned Royalty Amount shall be [**]; provided,
however, that [**]; and

    (B) As to [**], the Earned Royalty Amount shall be [**]; provided, however,
that [**]; and

    (3) In Region III, the Earned Royalty Amount shall be [**]; and

    (ii) [**], as such terms are defined in the Interim Agreement, referenced in
that certain letter agreement dated October 10, 2000 by and between CHIRON and
F. Hoffmann-La Roche Ltd. (the "Plasma Letter") [**].

    (b) Notwithstanding the above, [**].

    (c) [**], the parties shall meet and reasonably consider adjustment to the
Earned Royalty Amount with respect to each CHIRON Licensed Product [**]. Any
such adjustment should reflect both [**]. Accordingly, an increase in Earned
Royalty Amounts may be justified by an increase [**]. Generally, the parties
intend that Earned Royalty Amounts should be not less than [**]. No adjustment
shall be made to any Earned Royalty Amount unless mutually agreed; [**].

    (d) Earned Royalties shall be payable quarterly, commencing with the
Calendar Quarter ending [**], within seventy-five (75) days following the end of
each Calendar Quarter. Such payment shall be made in accordance with the payment
and reporting obligations set forth in Article 4 and is fully earned when paid
and is non-refundable.

    (e) [**], the parties shall meet and reasonably consider adjustment to the
allocation of jurisdictions among the Regions set forth on Exhibit G. Generally,
the parties intend that a [**]. No adjustment shall be made to the allocation of
jurisdictions among the Regions unless mutually agreed.

--------------------------------------------------------------------------------

    2.  Home Brew Adjustment. With respect to sales of CHIRON Licensed Products
in [**] for use in Blood Screening, [**] as set forth in this Paragraph 2, [**],
if in the[**]:

[**]
[**]
  Reduced
Earned Royalty Amount

--------------------------------------------------------------------------------

(in units)

   
greater than [**]   [**] of existing Earned Royalty Amount greater than [**]  
[**] of existing Earned Royalty Amount

If the parties are unable otherwise to agree within thirty (30) days of a
request by either party, [**]. In the event that Home Brew Screening achieve a
market share in [**] Blood Screening in [**], the parties shall meet and confer,
at ROCHE's request, to consider reasonably and in good faith the actions that
CHIRON might take to abate such Home Brew Screening. [**]. As used herein, "Home
Brew Screening" shall mean the use in Blood Screening of probe screening methods
Directed to HIV not licensed by CHIRON and not utilizing any assay, kit, reagent
or other component Directed to HIV made by or for ROCHE. ROCHE may have the
benefit of the adjustment to Earned Royalty Amounts provided by this Paragraph 2
or the adjustment to Earned Royalty Amounts provided under Section 13.2, at its
election, but not both.

    3.  Pre-Licensing Royalties. Notwithstanding anything to the contrary in the
Agreement or this Exhibit A, Earned Royalties shall be paid on Units in the
United States under investigational new drug (IND) status and, similarly, on
Units in any other jurisdiction for investigational or other pre-licensure use.

    4.  Most Favored Licensee. CHIRON shall promptly notify ROCHE if it grants
to a third party a license under CHIRON Licensed Patents to practice in Blood
Screening or Plasma Fractionation under terms that impose [**] of the applicable
Earned Royalty Amounts. With such notification, CHIRON shall provide ROCHE with
a summary of [**]. At ROCHE's election, to be made in writing [**] hereunder
shall be adjusted [**]. Any such adjustment will be subject to the same terms as
are applicable to such minimum amounts payable by such third party, including,
without limitation, [**]. This Paragraph 4 only applies to licenses that enable
a third party to sell or use Products Directed to HIV for Blood Screening;
provided, however, it does not apply to licenses of Products Directed to HIV for
Blood Screening that do not compete with Products then being sold by ROCHE. It
also does not apply to a license that amends, replaces or supplements CHIRON's
arrangement [**].

    5.  Single Royalty Per CHIRON Licensed Product. Only one payment of Earned
Royalty shall be due with respect to any Net Sales or only one payment of Earned
Royalty Amount shall be due with respect to any Unit of CHIRON Licensed Product
Shipped, irrespective of the number of patents or Valid Claims in the CHIRON
Licensed Patents covering such CHIRON Licensed Product.

    6.  Dispute Resolution. Except as set forth in Paragraph 2 of this
Exhibit A, any dispute between CHIRON and ROCHE regarding whether any adjustment
to or credits against Earned Royalties under this Exhibit A is appropriate, and
which the parties fail to resolve themselves may only be resolved by resort to
the ADR provisions of Article 10. Until such dispute is resolved, ROCHE shall
pay CHIRON the Earned Royalty provided for herein without benefit of the
applicable disputed adjustment on the condition that CHIRON shall repay ROCHE
the amounts of such disputed payments if ROCHE prevails in the ADR, plus
interest at the rate described in Section 4.9.

--------------------------------------------------------------------------------

REDACTED


Exhibit B — Blood Screening
Page 1 of 1

Chiron HIV Patents


[**]
[**]

[**]
[**]

[**]
[**]
[**]

[**]
[**]

--------------------------------------------------------------------------------

REDACTED


Exhibit C — HIV
Page 1 of 1

Roche HIV Patents


[**]
[**]
[**]
[**]
[**]

[**]
[**]
[**]

[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]

--------------------------------------------------------------------------------

REDACTED


EXHIBIT D


Product Codes, BS kits:

Description


--------------------------------------------------------------------------------

  SAP/Part No.

--------------------------------------------------------------------------------

[**]     [**]   [**] [**]   [**]
[**]
 
[**]

--------------------------------------------------------------------------------


Exhibit E

Form of Report

[To Be Agreed To By The Parties.]


--------------------------------------------------------------------------------


Exhibit F

Existing Licenses or Rights granted in the Field under the Licensed Patents
as of the Effective Date


    2.  Agreement between Gen-Probe Incorporated and Chiron Corporation dated as
of June 11, 1998 (the "Gen-Probe Agreement").

    [**]

    [**]

    [**]

    [**]

--------------------------------------------------------------------------------

REDACTED


Exhibit G

Regions


Region I

[**]       [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**] 1 [**]   [**]  
[**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]   [**]      

Region II

[**]
[**]

Region III

[**]

Region IV

[**]

--------------------------------------------------------------------------------

    1  If [**], as the case may be, fails to implement a program for use of
Products Directed to HCV for Blood Screening prior to [**], the parties shall
meet and confer to determine whether [**] shall be deemed to be within
Region IV, subject to Paragraph 5 of Exhibit A. If such failure continues beyond
[**], then [**], as the case may be, shall thereafter be deemed to be within
Region IV, subject to Paragraph 5 of Exhibit A

[**] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

--------------------------------------------------------------------------------



QuickLinks


BLOOD SCREENING HIV PROBE LICENSE AGREEMENT between CHIRON CORPORATION F.
HOFFMANN-LA ROCHE LTD. and ROCHE MOLECULAR SYSTEMS, INC.
BLOOD SCREENING HIV PROBE LICENSE AGREEMENT TABLE OF CONTENTS
BLOOD SCREENING HIV PROBE LICENSE AGREEMENT
BACKGROUND
ARTICLE 1 DEFINITIONS
ARTICLE 2 LICENSE AND OPTION GRANTS
ARTICLE 3 PAYMENTS, ROYALTIES
ARTICLE 4 RECORDS AND REPORTS
ARTICLE 5 OTHER ACTIONS
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
ARTICLE 7 TERM AND TERMINATION
ARTICLE 8 CONFIDENTIALITY
ARTICLE 9 INDEMNITY
ARTICLE 10 ALTERNATIVE DISPUTE RESOLUTION
ARTICLE 11 MISCELLANEOUS
ARTICLE 12 FIELD RESTRICTIONS AND OTHER COVENANTS
ARTICLE 13 INFRINGEMENT BY THIRD PARTIES
ARTICLE 14 EUROPEAN COMMUNITY PROVISIONS
Exhibit A Compensation to Chiron Corporation
Earned Royalty Amounts
Exhibit B — Blood Screening Page 1 of 1 Chiron HIV Patents
Exhibit C — HIV Page 1 of 1 Roche HIV Patents
EXHIBIT D
Exhibit E Form of Report [To Be Agreed To By The Parties.]
Exhibit F Existing Licenses or Rights granted in the Field under the Licensed
Patents as of the Effective Date
Exhibit G Regions
